United States Court of Appeals
                                                                 Fifth Circuit

                                                              FILED
               IN THE UNITED STATES COURT OF APPEALS         June 23, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 04-10157
                        Conference Calendar



GEORGE D. FARQUHAR,

                                      Petitioner-Appellant,

versus

K.J. WENDT, Warden,

                                      Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:03-CV-1873-L
                       --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     George D. Farquhar, federal prisoner # 28074-077, appeals

the district court’s denial of his 28 U.S.C. § 2241 petition

challenging his conviction for mail fraud.    He argues that he

is entitled to proceed pursuant to § 2241 because the 28 U.S.C.

§ 2255 remedy is inadequate given that his claims could not be

raised in a successive § 2255 motion and, further, because Neder

v. United States, 527 U.S. 1 (1999) establishes that he was

convicted of a nonexistent offense.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-10157
                               -2-

     A prior unsuccessful § 2255 motion, or the inability to

meet the requirements for filing a successive § 2255 motion,

does not make the § 2255 remedy inadequate, however.    See

Tolliver v. Dobre, 211 F.3d 876, 878 (5th Cir. 2000).

Additionally, Farquhar cannot show that his claims were

foreclosed at the time of his § 2255 motion because Neder was

decided before that filing.   See Reyes-Requena v. United States,

243 F.3d 893, 903-04 (5th Cir. 2001); Neder, 527 U.S. at 1.

Farquhar therefore has not shown the § 2255 remedy inadequate,

and he cannot proceed pursuant to § 2241.

     AFFIRMED.